Citation Nr: 1200817	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-30 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for a stomach disorder (claimed as ulcers), to include as secondary to service-connected posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971; he had service within the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied entitlement to service connection for the stated claims.

The Board notes that, although the Veteran's claim of entitlement to service connection for a stomach disorder was previously adjudicated as one of entitlement to service connection for ulcers, based on the clinical findings during the most recent VA examination (in which the Veteran was diagnosed with three stomach disorders), the issue on appeal has been recharacterized and broadened to encompass all theories of entitlement.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities was not present in service, did not develop to a degree of at least 10 percent within one year of separation from service, and is not otherwise shown to be causally related to a disease, injury or event in service, to include herbicide exposure.



CONCLUSION OF LAW

The Veteran's peripheral neuropathy was neither incurred in, nor aggravated by, active military service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of the Veterans Affairs (the "Secretary").  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).
The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of a letter dated November 2004.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  Additionally, a March 2006 letter satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as the Veteran's statements in support of his claim.  The appellant has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been associated with the record.

The Board recognizes that the VA duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board has determined that an examination is not warranted in this case for the claim of entitlement to service connection for peripheral neuropathy of the lower extremities, as there is no competent lay or medical evidence to suggest that the disorder was the result of active duty service.  The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim, as there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  

The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology may satisfy the requirements of McLendon.  However, the Board believes that, unlike a dislocated shoulder, peripheral neuropathy is not a condition that easily lends itself to lay observation or diagnosis.  Therefore, as the Veteran has not been shown to be competent to offer an opinion on a matter requiring medical expertise, his claim that his peripheral neuropathy, diagnosed many years after service, was the result of service is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinion of the Veteran may serve to establish any association between his claimed disorder and military service so as to satisfy the requirements of McLendon.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, supra, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection for certain organic diseases of the nervous system, such as peripheral neuropathy, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has provided little in the way of explanation regarding the basis for his claim, he contends that his peripheral neuropathy is the result of some aspect of active military service and/or first manifested during service.  

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases consistent with chloracne, DM II (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

As an initial matter, a review of the Veteran's service personnel records reveals that he had ground service in Vietnam.  Therefore, although he has not specifically claimed entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as a result of herbicide exposure, because the Veteran's service records clearly demonstrate that he served in Vietnam between January 9, 1962, and May 7, 1975, he is presumed to have been exposed to herbicides in service.  
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) and (iii).  

However, because there is no evidence of record that demonstrates that the Veteran was diagnosed with or shown to manifest acute or sub-acute peripheral neuropathy of the bilateral lower extremities within one year of separation from service, service connection on a presumptive basis, as a result of herbicide exposure, is not warranted.  

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act" does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, presumption is not the sole method for showing causation, and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In this regard, the Board notes that the Veteran's service treatment records are completely void of evidence of complaints of, treatment for, or a diagnosis of peripheral neuropathy of the lower extremities.  In addition, his October 1971 service separation examination revealed findings within normal limits for all systems, including the lower extremities and the neurologic system.  

Post-service treatment reports of record reveal that the first documented evidence showing that the Veteran sought treatment for a neurological disorder was in February 2004, when he complained of moderate pain in his lower extremities during his yearly VA physical exam.  Although it is not clear whether he was actually diagnosed with peripheral neuropathy of the extremities at that time, a review of his prescriptions for February 2004 shows that he was prescribed the drug Gabapentin for "neuropathy."  A subsequent treatment record, dated March 2004, also shows the drug Gabapentin as being "active."  Although subsequent treatment records fail to indicate the medications the Veteran was actively taking, based on his VA outpatient treatment records and the aforementioned prescription, the Board concedes that he had a diagnosis of peripheral neuropathy of the lower extremities at some point during the pendency of his claim.  However, there are no treatment reports of record (either VA or private) that suggest that his peripheral neuropathy was related to his active military service.

Based on a review of the complete claims folder, the Board finds the probative evidence to be against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  As discussed above, although the Veteran's service records demonstrate that he served within Vietnam during service, and thus, is presumed to have been exposed to herbicides, there is no evidence that he was diagnosed with peripheral neuropathy or acute or sub-acute peripheral neuropathy within one year of separating from service.  As such, service connection for peripheral neuropathy of the bilateral lower extremities on a chronic disease or herbicide presumptive basis is not warranted.  Moreover, there is no competent medical evidence to suggest that any current diagnosis of peripheral neuropathy of the bilateral extremities was the result of service.  As such, service connection on a direct basis is not warranted.

In addition, post-service records show that the Veteran did not seek treatment for peripheral neuropathy until February 2004, more than 30 years after active military service.  In this regard, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first treatment or documented complaint of record of peripheral neuropathy of the lower extremities is evidence that weighs against the Veteran's claim on a direct basis, and further substantiates the fact that he has not suffered from chronic peripheral neuropathy ever since service.  

In addition to the medical evidence, the Board has also considered the Veteran's personal assertions concerning his claim.  In this regard, the Court has repeatedly held that laypersons, such as the Veteran, are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, his reports are entitled to some probative weight.  

However, as discussed above, while the Veteran is competent to describe what he experiences with his senses, as a lay person without evidence of medical knowledge or training, he is not competent to attribute peripheral neuropathy, diagnosed some 33 years after service, to military service.  See Jandreau, supra.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, both on a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

The Veteran avers that his stomach disorders are the result of his service-connected PTSD.  Alternatively, he contends they are the result of some other aspect of active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Review of the record reveals that, in March 2011, the Veteran was afforded a VA stomach disorders examination.  Review of the instructions to the examiner, however, reveals that the RO only instructed the examiner to provide a medical opinion as to the issue of whether any of the Veteran's diagnosed stomach disorders had been caused by, or was secondary to his service-connected PTSD; the RO did not instruct the examiner to provide an opinion as to whether any of his stomach disorders were at least as likely as not a result of active military service on a direct basis or whether any of the disorders had been permanently aggravated by his PTSD.  

Moreover, the Board observes that, in her examination report, the VA examiner opined that while the Veteran's ulcers had not been caused by the stress of PTSD, she wrote that this stress "may have worsened and prolonged the ulcers, as several trials of medicine were necessary to irridicate [sic] the helicobacter pylori."  

Under the VCAA, VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.  The Court has further held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty needed to establish service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Because service connection may not be based on a remote possibility, the VA examiner's opinion concerning the issue of possible aggravation amounts to nonevidence, neither for nor against the Veteran's claim, and is therefore inadequate for rating purposes.  Id.  

Accordingly, the Board finds that a remand is necessary to afford the Veteran another examination and obtain a medical opinions regarding whether any of his diagnosed stomach disorders were either caused by service, or were permanently aggravated by his service-connected PTSD.  

In addition, the Board notes that, in July 2011, the Veteran's claims folder was returned to the VA examiner who had performed the initial examination in March 2011 because she had not had an opportunity to review the evidence of record, including the Veteran's service and post-service treatment reports.  However, after receiving the updated opinion from the VA examiner, the RO failed to issue an SSOC notifying the Veteran of this information and giving him an opportunity to respond.  The Board concludes, however, that because an SSOC will be issued after the new examination which will cover the July 2011 examination addendum, a separate SSOC covering the July 2011 examination addendum is not necessary.

Finally, the Board notes that, although the Veteran was provided with VCAA notice concerning how to substantiate his claim of entitlement to service connection for a stomach disorder on a direct basis, it does not appear that he was provided with notice concerning how to substantiate his claim for service connection based on an already-service-connected disability or based on aggravation by an already-service-connected disability.  Accordingly, the Veteran should be provided with an updated VCAA notice letter and given an opportunity to reply.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection based on an already-service-connected disability, as well as service connection based on aggravation by an already-service-connected disability.  The Veteran should be provided with a reasonable period of time to respond.

2.  Copies of updated treatment records should be obtained and added to the claims folder.

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner (a different examiner than the person who previously examined the Veteran, only if feasible) to determine the nature, approximate onset date and/or etiology of his current stomach disorders.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's previous stomach disorders and symptomatology (both during and after periods of active military service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been taken into account in his or her opinion.

a.)  For any diagnosis of a chronic, stomach disorder found on examination, the examiner should determine whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that any such disorder had its onset during service or is related to any incident of service.  All opinions must be accompanied by a complete rationale.

b.)  The examiner should also determine whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that any such disorder was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected PTSD.  All opinions must be accompanied by a complete rationale.

c.)  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

4.  If it is not possible to schedule the Veteran for an examination with a different examiner, an examination should be scheduled with the person who performed the previous examination.  The claims folder must be returned to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any additional tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's previous stomach disorders and symptomatology (both during and after periods of active military service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been taken into account in her opinion. 

a.)  The examiner should be asked to determine whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that any diagnosed stomach disorder had its onset during service or is related to any incident of service.  All opinions must be accompanied by a complete rationale.

b.)  The examiner should also determine whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that any such disorder was aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected PTSD.  

c.)  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

5.  Thereafter, the claim on appeal should be readjudicated.  If the benefit requested is not granted, the Veteran and his representative should be furnished an SSOC and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


